DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s response to election submitted on January 17, 2022.  In virtue of this election, claims 1-14 are now pending in the instant application.
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 01/17/2022 is acknowledged.
Non-elected claims 15-20 need to be canceled during the next communication in order to advance prosecution of the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019, 11/30/2020, 1/22/2021, 4/30/2021 and 11/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoney (US 5,234,529).

    PNG
    media_image1.png
    844
    768
    media_image1.png
    Greyscale

With respect to claim 1, Mahoney discloses in figure 1 a plasma confinement system, comprising an enclosure (23, e.g., enclosure or chamber); one or more internal magnetic coils (65, e.g., coils) suspended within the enclosure in a plasma region (P, e.g., a plasma region); and one or more supports (S1, S2, e.g., having two supporters, connectors or holders to support the 
With respect to claim 4, Mahoney discloses that wherein the electrical conducting material comprises a coil (65)3 of electrical conducting material having a plurality of windings (figures 1-3 show the coils 65 having a plurality of windings thereof).
With respect to claim 5, Mahoney discloses that wherein the plurality of windings define more than one cross-sectional area (see figure 3).
With respect to claim 6, Mahoney discloses that wherein each of the one or more supports defines an elongated hole that has an axial direction matching a direction of plasma flow within the plasma region (figure 1 shows a matching direction there-between the plasma and the supporters thereof). 
With respect to claim 7, Mahoney discloses in figure 1 a support, comprising a first end (E1) coupled to an interior portion (IP) of an enclosure (23, e.g., enclosure or chamber) of a plasma confinement system (see figure 1); a second end (E2) opposite the first end, the second 
With respect to claim 10, Mahoney discloses that wherein the electrical conducting material comprises a coil (65)3 of electrical conducting material having a plurality of windings (figures 1-3 show the coils 65 having a plurality of windings thereof).
With respect to claims 11-12, Mahoney discloses that wherein the plurality of windings define single or more than one cross-sectional area (see figure 3).
With respect to claim 13, Mahoney discloses that wherein each of the one or more supports defines an elongated hole that has an axial direction matching a direction of plasma flow within the plasma region (figure 1 shows a matching direction there-between the plasma and the supporters thereof). 
With respect to claim 14, Mahoney discloses that wherein the support comprises a cross-sectional shape of an ellipsoid that is thinner in a direction orthogonal to the magnetic field (see figure 3, e.g., having the cross sectional feature of an ellipsoid thereof).



Allowable Subject Matter
Claims 2-3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Johnson – US 5,234,529
Prior art Serduke – US 3,218,562
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 17, 2022